            Case 5:21-cv-00274-MMB Document 7 Filed 03/04/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JORGE L. CONCEPCION,                          :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVL ACTION NO. 21-CV-0274
                                              :
KYLE A. RUSSELL, et al.,                      :
     Defendants.                              :

                                             ORDER

       AND NOW, this 4th day of March, 2021, upon consideration of Plaintiff Jorge L.

Concepcion’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Jorge L. Concepcion, #204734, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Lehigh County Jail or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Concepcion’s inmate account; or

(b) the average monthly balance in Concepcion’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Concepcion’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Concepcion’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
            Case 5:21-cv-00274-MMB Document 7 Filed 03/04/21 Page 2 of 3




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Lehigh County Jail.

       4.       The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, the following claims are

DISMISSED failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii):

               a. All constitutional claims based on the grievance process are DISMISSED

                   WITH PREJUIDCE;

               b. Claims against Defendants Warden Kyle A. Russell, Deputy Warden

                   MacFadden, Amanda Benner, and Officer Reeves are DISMISSED

                   WITHOUT PREJUDICE to amendment in accordance with paragraph seven

                   (7) of this Order;

               c. The Clerk of Court SHALL NOT TERMINATE any Defendants from the

                   docket at this time.

       6.      The Clerk of Court is directed to SEND Concepcion a blank copy of the Court’s

standard form complaint for prisoners to use to file a complaint bearing the above civil action

number. 1

       7.      Concepcion is given thirty (30) days to file an amended complaint in the event he

seeks to amend his claims against Defendants Warden Kyle A. Russell, Deputy Warden

MacFadden, Amanda Benner, and Officer Reeves. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint, shall state the basis for Concepcion’s claims against each defendant, and




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
               Case 5:21-cv-00274-MMB Document 7 Filed 03/04/21 Page 3 of 3




shall bear the title “Amended Complaint” and the case number 21-274. If Concepcion files an

amended complaint, his amended complaint must be a complete document that includes all of the

bases for Concepcion’s claims, including claims that the Court has not yet dismissed if he seeks

to proceed on those claims. Claims that are not included in the amended complaint will not

be considered part of this case because the amended complaint becomes the pleading upon

which the case will proceed. This means that, if Concepcion wants to file an amended

complaint and to proceed on claims that have not yet been dismissed, he must reassert in his

amended complaint the claims that have not been dismissed. When drafting his amended

complaint, Concepcion should be mindful of the Court’s reasons for dismissing his claims as

explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

          8.       If Concepcion does not file an amended complaint the Court will direct service of

his initial Complaint on Defendants Officer Bowlby, Jane Doe Officer G, and John Doe

Midnight Officer only. Concepcion may also notify the Court that he seeks to proceed on these

claims rather than file an amended complaint. If he files such a notice, Concepcion is reminded

to include the case number for this case, 21-274.

          9.      The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if summonses are

issued.

                                                BY THE COURT:

                                                              s/ Michael M. Baylson

                                                MICHAEL M. BAYLSON, J.
